Citation Nr: 1709126	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-18 816	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an initial compensable rating for a right thumb disability. 

3.  Entitlement to an initial rating for hepatitis C in excess of 20 percent from September 29, 2009, and in excess of 40 percent from April 23, 2015, thereafter. 

4.  Entitlement to an initial rating for cirrhosis of the liver in excess of 10 percent from October 18, 2010, and in excess of 30 percent from May 23, 2013, thereafter.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1992.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran filed his notice of disagreement (NOD) with that determination in January 2011 and received a statement of the case (SOC) in May 2012.  In July 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2016, the RO assigned a separate compensable rating for cirrhosis of the liver.  Whereas this issue is inextricably intertwined with the issue of entitlement to an increased initial rating for hepatitis C, the Board has appropriately assumed jurisdiction of this issue and characterized the matters as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by a Veteran's description of symptoms).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board.

The issues of increased initial ratings for hepatitis C, cirrhosis, and right thumb disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence as to whether the Veteran's left ankle disability was caused by his in-service left ankle injury is at least in relative equipoise.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a left ankle disability

The Veteran seeks service connection for a left ankle disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been specifically diagnosed with posttraumatic arthritis of the left ankle.  His service treatment records corroborate that the Veteran injured his left ankle during active duty.  This evidence satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's current left ankle disability and his in-service injury.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In this regard, the Veteran has stated that he had problems with his left ankle during and after service.  These lay statements are considered competent evidence because they describe the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Notably, the Veteran's lay statements are consistent with other medical evidence of record, to include his service treatment records.  Consequently, the Board finds the Veteran credible and assigns his lay statements significant probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that VA has provided the Veteran with various examinations and that these examiners did not find a nexus between his in-service injury and his current left ankle disability.  See, e.g., VA examination, 2 (Mar. 25, 2010) (VBMS).  Even if the Board affords these examinations equally significant probative weight, it would still create an approximate balance of positive and negative evidence on the question of causation.  

Consequently, the Board finds that the evidence is at least in relative equipoise and that the record presents a plausible basis to award service connection for a left ankle disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also Shedden, 381 F.3d at 1167; see also Walker, 708 F.3d at 1336.

ORDER

Service connection for a left ankle disability is granted.


REMAND

Increased initial ratings for hepatitis C and cirrhosis

The Veteran contends that his initial VA examination for hepatitis C was inadequate and that his lay testimony should be the basis on which to assign a 40 percent rating for the entire timeframe on appeal.  As noted in the Introduction, the Board has broadened the scope of his claim to also include cirrhosis of the liver.  The Veteran was most recently afforded a VA examination addressing his hepatitis C in December 2009.  

Notably, VA has effectively conceded the inadequacy of his initial examination.  See Rating Decision, 3 (Apr. 13, 2016) (VBMS) (noting that the examiner failed to elicit a complete history of the Veteran's reported symptoms).  Even if the Board assumed the examination was adequate, the evidence of record clearly suggests that the Veteran's condition has worsened since his initial examination of his liver disability. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, probative examinations are ones that present a contemporaneous disability picture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Consequently, the claim should be remanded so the Veteran can receive an adequate and contemporaneous examination of his liver disabilities.  Prior to scheduling this new examination, any outstanding treatment records should be associated with the claims file. 

Compensable rating for a right thumb disability

The Veteran also seeks an initial compensable rating for his right thumb disability.  It appears that the Veteran last received a VA examination of his right thumb in December 2009.  Notably, the Veteran has submitted statements that his condition has worsened.  In his substantive appeal, he noted that his thumb frequently dislocates and causes him to drop what he is holding.  Consequently, the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected disability.  Id.  Prior to scheduling this new examination, any outstanding treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's liver and right thumb disabilities.

2.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected liver and right thumb disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiners.

The AOJ should ensure that the examiners provide all information required for rating purposes.  

The examiners should provide a complete rationale for any opinions provided.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


